DETAILED ACTION

1. It is hereby acknowledged that 17/446,997 following papers have been received and placed of record in the file: Remark date 09/07/21  

Oath/Declaration
2. The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
3. The applicant’s drawings submitted are acceptable for examination purposes. 


Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,129,043.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate with threshold ranges for quality measurement associated with a plurality of links.  The main difference is U.S. Patent 11,129,043 explains determining, by the device, whether a first quality of the first link is good, fair, or poor based on comparing the first network data and the threshold data, which would be obvious for comparing and selecting signals between different access points for quality of service.  


Instant Application (17/326415)                		   U.S. Patent (US 11,129,043) 
1. A method, comprising:
 receiving, by a device, first network data associated with a first quality measurement indicator, wherein the first quality measurement indicator is associated with a first link between the device and a first access point, of a plurality of links between the device, and a plurality of access points;
determining, by the device and based on comparing the first network data with one or more threshold ranges associated the plurality of links, a first quality of the first link;
 providing, by the device and based on determining the first quality of the first link, a request for second network data associated with one or more second quality measurement indicators associated with the plurality of links; 
selecting, by the device and based on the second network data, a second access point of the plurality of access points;
 and communicating, by the device and based on utilizing a second link associated with the second access point, video data.

1. A method comprising: receiving, by a device, threshold data identifying threshold ranges for quality measurement indicators associated with a plurality of links between the device and a plurality of access points; receiving, by the device and from a first access point of the plurality of access points, first network data identifying first quality measurement indicators associated with a first link between the device and the first access point; comparing, by the device, the first network data and the threshold data; determining, by the device, whether a first quality of the first link is good, fair, or poor based on comparing the first network data and the threshold data; providing, by the device, to the first access point, and when the first quality is determined to be poor, a request for second network data identifying second quality measurement indicators associated with the plurality of links between the device and the plurality of access points; receiving, by the device and from the first access point, the second network data based on the request; selecting, by the device, one of the plurality of access points, other than the first access point, based on the second network data; and utilizing, by the device, one of the plurality of links associated with the selected one of the plurality of access points to receive video data.

The remaining claims in instant application are similar to patent application claims

Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. Claim(s) 1-4, 6-11,13-18,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jordan et al (US 11,140, 457B1)



Regarding claim 1, Jordan teaches a method, comprising:
 receiving, by a device, first network data associated with a first quality measurement indicator, wherein the first quality measurement indicator is associated with a first link between the device and a first access point, of a plurality of links between the device, and a plurality of access points; (see Jordan column 16 lines 23-56 explains channel qualities/assessment values of channels(i.e. congestion, signal strength, throughput), measure the existing channel value satisfying corresponding range/threshold, further see column 18 line 44-57 explains receiving throughput, signal strength; Fig 3, 4, 5)
determining, by the device and based on comparing the first network data with one or more threshold ranges associated the plurality of links, a first quality of the first link; (see Jordan column 16 lines 23-56 explains determining channel qualities/assessment values of channels, measure the existing channel value satisfying corresponding range/threshold)
 providing, by the device and based on determining the first quality of the first link, a request for second network data associated with one or more second quality measurement indicators associated with the plurality of links; (see Jordan column 5 line 1-46 , column 13 line 26-50  explains measurement and determination of connection quality of remote dvr or other ap, column 16 lines 23-57, column 19 lines 1-41 explains connection request of APs as based on strength, throughput and band, another access point traffic can be second network data and measurement of second access point for second measurement indicators ) 
selecting, by the device and based on the second network data, a second access point of the plurality of access points;(see Jordan column 17 lines 1-34 explains selecting second AP and new connection based on value, column 19 lines 29-48)
 and communicating, by the device and based on utilizing a second link associated with the second access point, video data.(see Jordan column 17 1-34 explains device streaming video on new connection, column 19 lines 42-50 explains use of video content)  

Regarding claim 2, Jordan taught the method of claim 1, as described above.  Jordan further teaches comprising: receiving, based on the request, the second network data from the first access point. (see Jordan column 16 lines 23-57, column 17 lines 1-34 explains selecting second AP and new connection based on value, strength, throughput, congestion of different traffic/stream; column 19 lines 1-41 explains connection request of APs as based on strength, throughput and band)

Regarding claim 3, Jordan taught the method of claim 1, as described above. Jordan further teaches wherein the second link is one of a plurality of links associated with the second access point.(see Jordan Fig. 3 column 17 line 1-15, lines  38-65 explains connections for access points)

Regarding claim 4, Jordan taught the method of claim 1, as described above. Jordan further teaches wherein determining the first quality of the first link comprises:
determining, based on the first network data, that the first quality is associated with a particular attribute for a threshold period of time. (see Jordan column 17 lines 1-15 explains not losing communication for a signification period of time)  


Regarding claim 6, Jordan taught the method of claim 1,  as described above. Jordan further teaches wherein determining the first quality of the first link comprises: determining, based on the first network data, that the first quality is associated with a particular attribute for a threshold period of time; (see Jordan column 17 lines 1-15 explains not losing communication for a signification period of time)   and
wherein selecting the second access point is based on determining that the first quality is of the particular attribute for the threshold period of time. (see Jordan column 17 lines 1-15 explains not losing communication for a signification period of time)  

Regarding claim 7. Jordan taught the method of claim 1, wherein the second network data includes at least one of: data identifying a load associated with the plurality of links, or data identifying load associated with the plurality of access points. (see Jordan column 18 line 1-20 explains throughput and congestion for change of connection and APs) 

Regarding claim 8.  Jordan teaches a device, comprising: one or more processors configured to: receive first network data associated with a first quality measurement indicator, wherein the first quality measurement indicator is associated with a first link between the device and a first access point, of a plurality of links between the device, and a plurality of access points; (see Jordan column 16 lines 23-56 explains channel qualities/assessment values of channels(i.e. congestion, signal strength, throughput), measure the existing channel value satisfying corresponding range/threshold, further see column 18 line 44-57 explains receiving throughput, signal strength; Fig 3, 4, 5) determine, based on comparing the first network data with one or more threshold ranges associated with the plurality of links, a first quality of the first link; (see Jordan column 16 lines 23-56 explains determining channel qualities/assessment values of channels, measure the existing channel value satisfying corresponding range/threshold) provide, based on determining the first quality of the first link, a request for second network data associated with one or more second quality measurement indicators associated with the plurality of links; (see Jordan column 5 line 1-46 , column 13 line 26-50  explains measurement and determination of connection quality of remote dvr or other ap, column 16 lines 23-57, column 19 lines 1-41 explains connection request of APs as based on strength, throughput and band  ) select, based on the second network data, a second access point of the plurality of access points; (see Jordan column 17 lines 1-34 explains selecting second AP and new connection based on value, column 19 lines 29-48)and communicate, based on utilizing a second link associated with the second access point, video data. (see Jordan column 17 1-34 explains device streaming video on new connection, column 19 lines 42-50 explains use of video content)  

Regarding claim 9, Jordan taught the device of claim 8, as described above. Jordan further teaches wherein the one or more processors are further configured to: receive, based on the request, the second network data from the first access point. (see Jordan column 16 lines 23-57, column 17 lines 1-34 explains selecting second AP and new connection based on value, strength, throughput, congestion of different traffic/stream; column 19 lines 1-41 explains connection request of APs as based on strength, throughput and band)

Regarding claim 10, Jordan taught the device of claim 8, as described above. Jordan further teaches wherein the second link is one of a plurality of links associated with the second access point. (see Jordan Fig. 3 column 17 line 1-15, lines  38-65 explains connections for access points)

Regarding claim 11, Jordan taught the device of claim 8, as described above. Jordan further teaches wherein the one or more processors, to determine the first quality of the first link, are configured to:
determine, based on the first network data, that the first quality is associated with a particular attribute for a threshold period of time. (see Jordan column 17 lines 1-15 explains not losing communication for a signification period of time)  

Regarding claim 13, Jordan taught the device of claim 8, as described above. Jordan further teaches wherein the one or more processors, to determine the first quality of the first link, are configured to:
determine, based on the first network data, that the first quality is associated with a particular attribute for a threshold period of time; (see Jordan column 17 lines 1-15 explains not losing communication for a signification period of time)   and
wherein selecting the second access point is based on determining that the first quality is of the particular attribute for the threshold period of time. (see Jordan column 17 lines 1-15 explains not losing communication for a signification period of time)  

Regarding claim 14, Jordan taught the device of claim 8, as described above. Jordan further teaches wherein the second network data includes at least one of: data identifying a load associated with the plurality of links, or
data identifying load associated with the plurality of access points. (see Jordan column 18 line 1-20 explains throughput and congestion for change of connection and APs)

Regarding claim 15, Jordan teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: receive first network data associated with a first quality measurement indicator, wherein the first quality measurement indicator is associated with a first link between the device and a first access point, of a plurality of links between the device, and a plurality of access points; (see Jordan column 16 lines 23-56 explains channel qualities/assessment values of channels(i.e. congestion, signal strength, throughput),  determine, based on comparing the first network data with one or more threshold ranges associated with the plurality of links, a first quality of the first link; (see Jordan column 16 lines 23-56 explains determining channel qualities/assessment values of channels, measure the existing channel value satisfying corresponding range/threshold) provide, based on determining the first quality of the first link, a request for second network data associated with one or more second quality measurement indicators associated with the plurality of links; (see Jordan column 5 line 1-46 , column 13 line 26-50  explains measurement and determination of connection quality of remote dvr or other ap, column 16 lines 23-57, column 19 lines 1-41 explains connection request of APs as based on strength, throughput and band  )  select, based on the second network data, a second access point of the plurality of access points; (see Jordan column 17 lines 1-34 explains selecting second AP and new connection based on value, column 19 lines 29-48)
 and communicating, by the device and based on utilizing a second link associated with the second access point, video data.(see Jordan column 17 1-34 explains device streaming video on new connection, column 19 lines 42-50 explains use of video content)  
and communicate, based on utilizing a second link associated with the second access point, video data. (see Jordan column 17 1-34 explains device streaming video on new connection, column 19 lines 42-50 explains use of video content)  

Regarding claim 16, Jordan taught the non-transitory computer-readable medium of claim 15, as described above. Jordan further teaches wherein the one or more instructions further cause the device to: receive, based on the request, the second network data from the first access point. (see Jordan column 16 lines 23-57, column 17 lines 1-34 explains selecting second AP and new connection based on value, strength, throughput, congestion of different traffic/stream; column 19 lines 1-41 explains connection request of APs as based on strength, throughput and band)

Regarding claim 17, Jordan taught the non-transitory computer-readable medium of claim 15, as described above. Jordan further teaches wherein the second link is one of a plurality of links associated with the second access point. (see Jordan Fig. 3 column 17 line 1-15, lines 38-65 explains connections for access points)

Regarding claim 18, Jordan taught the non-transitory computer-readable medium of claim 15, as described above. Jordan further teaches wherein the one or more instructions, that cause the device to determine the first quality of the first link, cause the device to: determine, based on the first network data, that the first quality is associated with a particular attribute for a threshold period of time. (see Jordan column 17 lines 1-15 explains not losing communication for a signification period of time)  


Regarding claim 20, Jordan taught the non-transitory computer-readable medium of claim 15, as described above. Jordan further teaches wherein the one or more instructions, that cause the device to determine the first quality of the first link, cause the device to:
determine, based on the first network data, that the first quality is associated with a particular attribute for a threshold period of time; (see Jordan column 17 lines 1-15 explains not losing communication for a signification period of time)   and wherein selecting the second access point is based on determining that the first quality is of the particular attribute for the threshold period of time. (see Jordan column 17 lines 1-15 explains not losing communication for a signification period of time)  

Allowable Subject Matter
7.  Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note:

The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
Verger et al(US 2017/0070919A1) explains  system includes a primary wireless device  that can be interconnected through several different wireless communication technologies to an external set of networks and to a set of one or more secondary wireless devices . The primary wireless device  can be a “central” device for WPAN purposes and/or can form direct WLAN connections, such as Wi-Fi direct links to one or more of the secondary wireless devices . The primary wireless device can receive information from one or more packet-switched wireless networks and/or from one or more circuit-switched wireless networks. For example, the primary wireless device can connect via a WWAN connection through a radio access network and an enhanced packet core network , which can include an Internet Protocol (IP) Multimedia Subsystem (IMS) to manage packet connections such as for Voice over LTE (VoLTE). The primary wireless device can use the WWAN connection to access a broad variety of services (e.g., voice calls, text messages, data access, video calls, multimedia messaging, and media streaming). Similarly, the primary wireless device  can use a WLAN connection  provided through a wireless access point 202A interconnected to a broadband communication networkvia a backhaul connection 230A to access a similar wide range of services (or through wireless access point 202B interconnected via a backhaul connection to the same (or another) broadband communication network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478